COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                                            NO. 2-07-093-CV
 
IN THE INTEREST OF J.M.P., A CHILD                                                    
 
 
                                              ------------
 
              FROM
THE 16TH DISTRICT COURT OF DENTON
COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant filed a timely
notice of appeal from the trial court=s March 2, 2007 AFinal Order.@  The trial court subsequently
granted appellant=s motion for
new trial on March 23, 2007, while it still had plenary
jurisdiction over the case.  See Tex. R. Civ. P. 329b(e).




On March 27, 2007,
we informed the parties that it appeared the trial court=s granting of the motion for new trial rendered this appeal moot and
that the appeal would be dismissed as moot unless, on or before April
6, 2007, any party desiring to continue the appeal filed a response showing
grounds for continuing the appeal. 
Neither party filed a response.
Accordingly, on this court=s own motion, we dismiss the appeal as moot.  See State Farm Mut. Auto. Ins. Co.
v. Smith, No. 02-03-00046-CV, 2003 WL 22071455, at *1 (Tex. App.CFort Worth Aug. 29, 2003, no pet.) (mem. op.).
 
PER CURIAM
 
PANEL D:  MCCOY, J.; CAYCE, C.J.; and
LIVINGSTON, J.
DELIVERED:  April 19, 2007




[1]See Tex. R. App. P. 47.4.